Citation Nr: 0604752	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-22 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran's minor children, A. and V., are entitled 
to an increased apportioned share of his Department of 
Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1978 to 
October 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2001, August 2003, and February 2005 the Board remanded this 
issue for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2006, additional evidence was received from the 
appellant.  There is nothing to indicate that the appellant 
has waived initial RO consideration of this evidence.  Under 
the circumstances, the Board may not properly proceed with 
appellate review until the new evidence has been reviewed by 
the RO.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The appellant also has requested a hearing.  

Therefore, this matter is remanded to the RO for the 
following:

1.  The RO should contact the appellant 
and clarify the type of hearing she is 
seeking and such hearing should be 
scheduled.  If the hearing is held, a 
transcript should be associated with the 
claims folder.  

2.	After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  The claim should be 
readjudicated and readjudication must be 
accomplished following special procedural 
regulations regarding contested claims, 
set forth in 38 C.F.R. §§ 19.100 through 
19.102.  If the decision remains adverse 
to the appellant, the appellant and the 
veteran, and the appropriate 
representatives should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. Each party should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


